UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6070


ROBERT SINGLETARY,

                     Petitioner - Appellant,

              v.

MICHAEL STEPHON, Warden; BROAD RIVER CORRECTION INST,

                     Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Mary G. Lewis, District Judge. (9:19-cv-00227-MGL)


Submitted: June 16, 2020                                           Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Singletary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Singletary seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2018) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended that

relief be denied and advised Singletary that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Singletary received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the timely objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)).

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3